Citation Nr: 1328269	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-23 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1949 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire appeal period, at its worst, the Veteran's 
bilateral hearing loss has been manifested by Level II 
hearing acuity in the right ear and Level I hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2012).  As service connection, an initial rating, 
and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent 
evidence and testimony; however, in September 2011, the 
Veteran withdrew his request for a hearing.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably disabling pursuant to 38 
C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with average hearing thresholds determined by 
pure tone audiometric testing at frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  "Pure tone threshold 
average" is the sum of the pure tone thresholds at 1000, 
2000, 3000 and 4000 Hertz divided by four.  This average is 
used in all cases (including those in §4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  38 
C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
See 38 C.F.R. §§ 4.85, 4.87 (2012). 

On VA audiological assessment in March 2006, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
45
60
LEFT
5
5
30
45
50

The average of the pure tones between 1000-4000 Hz was 35 
decibels for the right ear and 33 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in both ears. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received 
numeric designations of I for both ears.  Level I hearing 
acuity in both ears equates to a zero percent 
(noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII. 

The Veteran underwent VA audiological examination in March 
2007.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
65
LEFT
10
10
30
40
55

The average of the pure tones between 1000-4000 Hz was 35 
decibels for the right ear and 34 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of II for the right ear and a numeric 
designation of I for the left ear.  Level II hearing acuity 
in the poorer ear and Level I hearing acuity in the better 
ear equates to a noncompensable evaluation.  38 C.F.R. § 
4.85, Table VII. 

On VA audiological assessment in August 2009, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
70
LEFT
10
10
30
45
55

The average of the pure tones between 1000-4000 Hz was 41 
decibels for the right ear and 35 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received 
numeric designations of I for both ears.  Level I hearing 
acuity in both ears equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII. 

The Veteran underwent VA audiological examination in 
December 2010.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
50
70
LEFT
15
15
35
50
65

The average of the pure tones between 1000-4000 Hz was 40 
decibels for the right ear and 41 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in both ears.   

Using Table VI in 38 C.F.R. § 4.85, the Veteran received 
numeric designations of I for both ears.  Level I hearing 
acuity in both ears equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII. 

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2012).  Additionally, when 
the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2012). 

The record demonstrates that the Veteran does not exhibit 
exceptional patterns of hearing impairment, and, therefore, 
evaluation pursuant to 38 C.F.R. § 4.86 is not applicable. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination. 

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examination.  
The Veteran, as a lay person, is competent to submit 
evidence of how the hearing loss affects his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).  The March 2007 
VA examiner noted that the Veteran reported that his 
tinnitus was severe and that it seriously affected his 
normal activities such as communication and hearing and 
falling asleep.  The December 2010 VA examiner noted that 
there were no significant effects from the Veteran's hearing 
loss disability on occupation.

In this case, the evidence does not support a compensable 
disability evaluation at any time during the appeal period 
for bilateral hearing loss. 

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected bilateral hearing loss presents 
such an unusual or exceptional disability picture at any 
time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  

The criteria pertaining to hearing impairment in the Rating 
Schedule focus on hearing acuity.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thus, it appears that the schedular 
criteria adequately compensate for any loss in earning 
capacity, and referral for extraschedular consideration is 
not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that 
decision, the United States Court of Appeals for Veterans 
Claims held that a request for a total rating based on 
individual unemployability (TDIU), whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate "'claim" for benefits, but rather, can be part of a 
claim for increased compensation.  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then 
part and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
In the present case, there is no indication in the record 
that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


